Citation Nr: 0725004	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-30 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed 
osteoarthritis, left knee.  

2.  Whether new and material evidence has been received to 
reopen the claims of service connection for hypertension, 
organic heart disease and chest pain syndrome.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel



INTRODUCTION

The veteran had active military service with the United 
States Air Force from May 1955 to September 1964 and from 
September 1966 to September 1970 and with the United States 
Army from February 1991 to April 1991.  He also served with 
the Army National Guard from 1970 until his retirement in 
1992 with several periods of Active Duty for Training 
(ACDUTRA).  

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of an August 2003 RO rating 
decision.  After a de novo review, a Decision Review Officer 
(DRO) expanded the petition to reopen on appeal to include 
claims of service connection for organic heart disease and 
chest pain syndrome, as reflected in the June 2004 Statement 
of the Case (SOC).  The former two claims were previously 
denied in a March 1988 RO rating decision.   

In the August 2004 Substantive appeal, the veteran claimed 
clear and unmistakable error (CUE) with the January 1988 RO 
decision that denied him service connection for hypertension 
and the March 1988 RO decision that denied him service 
connection for organic heart disease and chest pain syndrome.  

The RO has not addressed the issue of whether the January 
1988 and March 1988 rating decisions involved CUE.  The Board 
therefore finds that the CUE issues are inextricably 
intertwined with the new and material evidence issues.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are 
inextricably intertwined if one claim could have significant 
impact on the other); Hoyer v. Derwinski, 1 Vet. App. 208 
(1991); Kellar v. Brown, 6 Vet. App. 157 (1994); see also 
Parker v. Brown, 7 Vet. App. 116 (1994) (a claim is 
intertwined if the RO would have to reexamine the underlying 
merits of any denied claim which is pending on appeal before 
the Board).  

In May 2005, the veteran submitted additional evidence 
pertinent to each claim on appeal, along with a waiver of 
initial RO consideration of the evidence.  The claim for 
service connection for osteoarthritis, left knee is addressed 
hereinbelow.  

The issues of whether there is CUE in the prior January 1988 
and March 1988 denials for service connection for 
hypertension, organic heart disease and chest pain syndrome, 
respectively, are being referred to the RO for appropriate 
action.  

The issues of whether new and material evidence has been 
received to reopen the previously denied claims of service 
connection for hypertension, organic heart disease and chest 
pain syndrome are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C. VA will notify 
the veteran when further action on his part is required.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings of osteoarthritis of the left knee in service or for 
many years thereafter.  

2.  The currently demonstrated osteoarthritis of the left 
knee is not shown to be due to any event or incident of the 
veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by osteoarthritis of the 
left knee is not due to disease or injury that was incurrent 
in or aggravated by active service; nor may arthritis be 
presumed to have been incurred therein. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).  

In this case, the RO sent letters to the veteran in May 2003, 
October 2003, and January 2005.  In the May 2003 notice 
letter, the RO asked him to submit certain information, to 
include treatment records pertinent to the claimed condition 
and advised the veteran that he was responsible for providing 
sufficient information and authorization for VA to request 
records from the person or agency that had them.  .  

In the October 2003 and January 2005 letters, VA informed the 
veteran what information and evidence was required and what 
it must show to prove a claim for service connection.  This 
letter asked him to submit certain information, and informed 
him of VA's responsibility concerning obtaining evidence to 
substantiate his claim.  

In accordance with the requirements of VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining, and again explained to the veteran that VA 
would make reasonable efforts to help him get evidence such 
as medical records, but that he was responsible for providing 
sufficient information and authorization for VA to request 
such records.  

The RO requested that the veteran send everything they need 
to expedite processing his claim. The January 2005 letter 
specifically asked the veteran to send to VA any information 
in his possession pertaining to his claim.  In view of this, 
the Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claim on appeal.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that VCAA notice be sent to a claimant before the initial 
adjudication of his claim.  In this case, the veteran did not 
receive notice of the criteria for service connection until 
after the August 2003 rating decision on appeal, thus the 
Board finds that a timing error has occurred. 

In a recent decision by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), the court held that all 
VCAA notice errors are presumed prejudicial, not just with 
regard to the first element notice.  Sanders v. Nicholson, 
No. 06-7001 at 13 (Fed. Cir. May 16, 2007).  

A notice error requires reversal unless VA can show the error 
did not affect the essential fairness of the adjudication.  
Id. at 13-14.  The Federal Circuit explained that in order to 
overcome this presumption, VA must persuade the reviewing 
court that the purpose of the notice was not frustrated, 
e.g., by demonstrating:  (1) that any defect was cured by 
actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  Id. at 14.  

The Board points out that the VCAA compliant notice was 
provided to the veteran by the RO in the October 2003 letter.  
The veteran was afforded ample opportunity to respond to this 
letter and the claim was fully developed prior to de novo 
review by a DRO (as reflected in the June 2004 Statement of 
the Case (SOC)) of the claim.  

So under these circumstances, the Board finds the veteran was 
afforded "a meaningful opportunity to participate effectively 
in the processing of his claim by VA," and thus, "essentially 
cured the error in the timing of notice".  See Pelegrini, 18 
Vet. App. at 122-24, and Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  

Furthermore, the evidence does not show that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  In fact, the veteran's statements 
that he submitted in response to the October 2003 VCAA notice 
letter indicate actual knowledge by the veteran with the 
requirements for the benefit sought on appeal.  For example, 
in the veteran's August 2004 Substantive Appeal, he stated 
that the doctor who treated his left leg injury in service 
told him he might get arthritis in his left leg as a result 
of this trauma and "he was right."  

Through this statement, the veteran has attempted to provide 
a nexus opinion based upon what he remembers a service doctor 
predicting from almost 50 years ago, a medical record 
documenting an event to his left knee, and now a current 
diagnosis of osteoarthritis to the left knee.  Without going 
into an analysis, which is discussed below, on a basic level, 
the veteran has attempted to use objective and subjective 
evidence associated with the claims file to fit the criteria 
for a claim for service connection: (1) evidence of a current 
disability; (2) evidence of injury in service (same part of 
the anatomy); and (3) medical relation between current 
disability and injury in service.  

Furthermore, the veteran has continuously sent in his own 
statements and private medical records in his possession or 
responded to the RO's request to complete and return signed 
authorization forms so that identified medical records could 
be obtained on behalf of the veteran.  

Based on the above, the Board finds that the purpose behind 
the notice requirement has been satisfied because the VCAA 
timing error did not affect the essential fairness of the 
adjudication of the claim.  See Sanders, supra.  Thus, the 
Board concludes that the defect in the timing of the VCAA 
notice constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Finally, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  

Thus, the VCAA notice must inform the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  As previously stated, the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for 
osteoarthritis, left knee, on appeal.  

Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board concludes that since the 
preponderance of the evidence is against the claim for 
service connection for osteoarthritis, left knee, any 
question as to the appropriate disability rating or effective 
date to be assigned is moot.  

With respect to VA's duty to assist the veteran, the RO has 
made reasonable and appropriate efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claim of 
service connection for osteoarthritis, left knee.  

The RO has obtained the veteran's service medical records, 
private medical records, and VA medical records.  An attempt 
was made to obtain records from a private hospital in 
connection with claimed treatment in 1959, but no such 
records were located due to time limitations for record 
retention and the veteran was so notified.  

Finally, the Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's service connection claim for osteoarthritis, left 
knee.  

However, the Board finds that the record, which does not 
reflect competent evidence even suggesting or indicating a 
nexus between service and the disorder at issue, warrants the 
conclusion that a remand for an examination and/or opinion is 
not necessary to decide the claim.  See 38 C.F.R. § 
3.159(c)(4) (2006).  As service and post-service medical 
records provide no basis to grant this claim, the Board finds 
no basis for a VA examination or medical opinion to be 
obtained.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence he should submit to substantiate his 
claim[s]." Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc) (observing that the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant).  


II.  Service Connection

The veteran maintains that around August or September 1959 he 
was involved in an automobile accident while on active duty 
at Westover Air Force Base and he sustained an injury to his 
left leg and left knee.  He asserts that the treating 
physician in service told him that he might get arthritis in 
his left leg due to that injury.  Thus, the veteran believes 
that his currently diagnosed osteoarthritis, left knee came 
from the 1959 injury to his left leg and left knee in 
service.  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2006).  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arthritis).  

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service." 38 C.F.R. § 
3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

A careful review of the service medical records (SMR's) 
reflect that, in October 1958, the veteran reported that he 
slipped off of a wheel well while working on an aircraft.  
The diagnosis was that of strained knee, or probably simple 
bruise. (The SMR does not note if it was the right or the 
left knee).  The veteran was provided with an ace bandage and 
instructed to return as needed.  

An April 1959 SMR reflects that the veteran had an accident 
two days earlier.  It was noted that he had an abrasion of 
the left leg below the knee cap and on the right knee, which 
were found to be healing very well.  He also complained of 
headache due to head injury and a small laceration by the 
left ear.  He was given medication for his headache and was 
instructed to return as needed.  

In July 1959, the veteran was seen at the United States Air 
Force Hospital, Westover Air Force Base, Massachusetts, after 
he fell and hurt his left wrist. He complained of pain at the 
left wrist, but the x-ray studies were within normal limits.  
An ace bandage was applied.  

An SMR from August 1959 to December 1959 shows that the 
veteran was evaluated for complaints of cold, headache and 
foreign body in the eye, however, they are negative for any 
additional complaints, evaluation, or treatment for the left 
leg or left knee.  

Furthermore, there is no SMR from April 1959 to September 
1970, during the veteran's first period of active duty, 
showing any  complaints, evaluations, treatment, or diagnosis 
for a left leg or left knee condition or disorder.  

Thereafter, SMRs from October 1970 to December 1992 are 
negative for complaints, findings or diagnosis of any left 
leg or left knee conditions, although they reflect many other 
conditions to include headaches, seasonal sinusitis and hay 
fever and hemorrhoids.  

The separation examinations in August 1964 and July 1970 
determined that the veteran's lower extremities were 
clinically normal and on contemporaneous self-report the 
veteran indicated that he had no arthritis, "trick" or 
locked knee, or joint problems.  

The private medical records from Kaiser Permanente, dated 
from February 1988 to November 1998 reflect complaints of 
right arm pain, but are negative for complaints, findings, or 
diagnosis of left leg or left knee conditions, to include 
arthritis.  

The post service medical records include November 1998 
inpatient private records from University of North Carolina 
Hospitals pertaining to treatment unrelated to the left leg 
or knee.  However, during his stay, he underwent a physical 
examination that included an assessment of his extremities, 
musculoskeletal, and neurological systems that showed that he 
had no clubbing, cyanosis or edema of his extremities.  

His musculoskeletal system revealed no evidence of muscular 
atrophy and he was able to complete all range of motion 
movement.  The findings on neurological examination reflected 
that he had 5 out of 5 strength throughout his lower 
extremities, sensations was normal grossly, and reflexes were 
2+ and symmetric bilaterally.  There was no complaints of 
left leg or left knee pain, discomfort or problems made by 
the veteran noted in the very comprehensive physical 
examination report.   

The private medical records from Henderson Family Clinic, 
dated from February 2000 to March 2003, reflect that, during 
the veteran's first visit in February 2000, he complained of 
occasional giving away of his left knee.  

On examination, he had symmetrical movements of the upper and 
lower extremities and muscle strength was 5/5.  There was no 
atrophy or wasting of the lower extremities, the pulses were 
4+, there were no motor or sensory deficits and he had a 
normal gait.  No diagnosis pertaining to the left leg or 
knee.  

In September 2000, the veteran stated that he felt fair 
because of a three week history of his left knee giving away.  
It had not been associated with any swelling and he denied 
any stiffness when sedentary.  

On examination, there was crepitus with flexion and extension 
of the left knee along with patellar irritability, but no 
hypermobility.  The assessment was that of mild 
osteoarthritis, left knee.  

An October 2001 record reflects that the veteran complained 
of left knee pain.  He reported a history of several years 
from his left leg giving away and denied having pain and 
swelling, but stiffness at times.  The assessment was that of 
osteoarthritis, left knee.   

In January 2003, the veteran presented with left knee pain 
and knee giving away.  The veteran stated that the symptoms 
had increased more over the past two weeks, but had been 
occurring off and on for the past six moths.  He admitted to 
stiffness when sedentary, but denied any swelling.  

On examination, there was no effusion present.  There was 
positive patellar irritability and crepitus with flexion and 
extension of the left knee and mild medial joint line 
tenderness. The assessment was that of osteoarthritis of the 
left knee with mild flare.  

Considering the evidence of record in light of the regulatory 
criteria, the Board finds that the preponderance of the 
evidence is against the claim of service connection for 
osteoarthritis, left knee.  

Initially, the Board notes that, while there are two 
notations in the veteran's SMRS indicating that, in 1958 
after slipping off an aircraft wheel well, he was diagnosed 
with "a strained knee - probably simple bruise,"  the 
examiner failed to identify which knee, and in April 1959, 
the veteran reported being in an accident and was found to 
have an abrasion of the left leg, below the knee cap; 
however, the examiner assessed that the abrasion was healing 
very well such that no treatment was indicated and there was 
no actual diagnosis of a left leg or left knee disability.   

Furthermore, none of the veteran's separation examination 
reports revealed that he  was diagnosed with musculoskeletal 
defects or that the veteran complained of any left leg or 
left knee problems.  

In fact, the SMRs reflect that any injury to the left leg or 
left knee was acute in nature and appears to have quickly 
resolved without any residual disability, as subsequent SMRs 
immediately after each of the incidents in both 1958 and in 
1959, up until the veteran retired from the Reserves in 1992 
were negative for any further complaints or treatment of the 
left leg or left knee.  See 38 C.F.R. § 3.303(b) (isolated 
findings in service are insufficient to establish 
chronicity).  

Furthermore, the evidence reflects that the veteran did not 
seek medical treatment for a left knee condition after his 
discharge from his first period of active service in 
September 1964, his second period of active service in 
September 1970 or his third period of active service in April 
1991.  

In fact, it was not until February 2000 that there is medical 
evidence that the veteran even complained of a left knee 
condition.  The Board points out that passage of so many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that weighs 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3f 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  

Moreover, even though the veteran is currently diagnosed with 
osteoarthritis, left knee, there is no competent evidence 
that even suggests a medical relationship between any such 
current disability and service.  Neither an actual diagnosed 
left knee disability nor any evidence of symptoms of a 
chronic left disability was present in service, and there is 
no evidence of osteoarthritis, left knee  to a compensable 
degree within one year post-service.  

There also is no medical opinion establishing that the 
veteran currently has osteoarthritis, left knee that is 
medically related to an event or incident of service, and 
neither the veteran nor his representative has alluded to the 
existence of any such medical evidence.  

The Board has considered the veteran's own lay statements; 
however, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of an orthopedic disability. See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons are not 
competent to render medical opinions).  

Thus, the veteran's personal opinion that his osteoarthritis, 
left knee is related to service is not a sufficient basis for 
awarding service connection.  

In conclusion, the Board finds that the evidence 
preponderates against the claim of service connection for 
osteoarthritis, left knee.  In reaching this decision, the 
Board has considered the doctrine of reasonable doubt. 

However, because the preponderance of the evidence is against 
the veteran's claim, the doctrine is not for application, and 
the appeal must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 
(1990).  




ORDER

Service connection for osteoarthritis, left knee is denied.  



REMAND

As noted, in August 2004, the veteran submitted his 
Substantive Appeal and claimed CUE with the prior final 
January and March 1988 RO decisions that denied service 
connection for hypertension, organic heart disease and chest 
pain syndrome.  

This CUE claim has not been adjudicated by the RO, and while 
it is not properly before the Board, the issue is 
inextricably intertwined with the current petition to reopen 
the claim for service connection for hypertension, organic 
heart disease and chest pain syndrome on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).  See, too, Ephraim 
v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  

The Board points out that if either, or both claims of CUE 
are denied, then submission of new and material evidence will 
be required to reopen the claim of service connection.  
However, prior to appellate consideration of this issue, 
further RO action is required to assure compliance with the 
VCAA. 

In Kent  v. Nicholson, 20 Vet. App. 1 (2006) the United 
States Court of Appeals for Veterans Claims (Court) 
established significant new requirements with respect to the 
content of the duty to assist notice under the Veterans 
Claims Assistance Act of 2000 (VCAA).  

VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  

The notice letter which was previously provided in this case 
does not meet these new requirements.  In particular, the May 
2003 letter only indicated that the veteran was previously 
denied service connection for hypertension in January 1988, 
it did not specify the particular element(s) which were found 
insufficient in the previous decisions denying the claim.  

Moreover, when the DRO expanded the petition to reopen to 
include claims for service connection for organic heart 
disease and chest pain syndrome in the June 2004 SOC, the 
veteran was never provided notice of the specific rating 
decision that previously denied these claims or the 
particular element(s) previously found insufficient.  

In addition, the veteran was not provided with the 
appropriate legal definition of what constitutes new and 
material evidence.  The May 2003 notice letter stated that to 
qualify as material evidence, the additional information must 
bear directly and substantially upon the issue for 
consideration.  

In addition, the May 2003 rating decision indicated this was 
the criteria used in adjudicating the veteran's claim.  
However, this standard applied to claims filed prior to 
August 29, 2001.  The provisions of 38 C.F.R.§ 3.156 were 
amended and apply to claims filed on or after August 29, 
2001.  

The veteran's claim was filed in April 2003 and he should be 
provided with the current criteria pertaining to his claim.  
Even though the June 2004 Statement of the Case (SOC) 
provided the amended version in the pertinent law section, 
when the DRO provided the reasons and basis, the criteria 
prior to and after 38 C.F.R. § 3.156 was amended were both 
discussed such that the application of the appropriate legal 
definition in the SOC was very confusing.  

As such, this matter must remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) and pursuant to 
the holding in Kent.  

Finally, the Board points out that on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  Thus, the RO 
must provide the veteran with VCAA notice compliant with 
Dingess/Hartman on remand.  

Accordingly, these matters are REMANDED to the RO for the 
following action

1. The RO should adjudicate the veteran's 
claims with respect to CUE in the January 
1988 and March 1988 rating actions that 
denied service connection for 
hypertension and for organic heart 
disease and chest pain syndrome, 
respectively.  If the claim(s) are 
denied, the RO should furnish the veteran 
and his representative notice of the 
denial and of his appellate rights, and 
afford them the appropriate time for 
perfecting an appeal as to the issue(s). 
The veteran and his representative are 
hereby reminded that, to obtain appellate 
review of any issue not currently in 
appellate statute, a timely appeal must 
be perfected.  

2.  If the determination as to CUE is 
adverse to the veteran, the RO must 
proceed with corrective VCAA notice prior 
to readjudicating the issue of whether 
new and material evidence has been 
received to reopen the veteran's claim 
for service connection.  

3.  Then the RO should send the veteran 
corrective notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  Among 
other things, the notice should include 
an explanation as to the information and 
evidence necessary to reopen the claims 
for service connection for hypertension, 
organic heart disease, and chest pain 
syndrome and to substantiate the 
underlying claim of service connection; 
an explanation as to the bases for the 
denial in the prior final decisions; an 
explanation as to what evidence would be 
necessary to substantiate that element or 
elements  required to establish service 
that were found insufficient in the 
previous denials; and an explanation as 
to what constitutes "new" and what 
constitutes  "material" evidence pursuant 
to the criteria of 38 C.F.R. Section 
3.156 in effect as of August 29, 2001.  
See Kent v. Nicholson, 20 Vet. App. 1 
(2006)  

4.  The RO's letter(s) should also 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any additional medical records, VA 
and non-VA, pertaining to the matter on 
appeal that are not currently of record.  

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter(s) meet(s) 
the requirements of the recent decision 
in Dingess/Hartman, cited to above, that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal.  

5.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate whether new and 
material evidence to reopen the claim for 
service connection has been received, in 
light of all pertinent evidence (to 
include evidence received by the Board in 
May 2005) and legal authority (to include 
the amended version of 38 C.F.R. § 3.156 
(2006)).  

6.  If any claim properly in appellate 
status remains denied, the RO must 
furnish to the veteran and his 
representative an appropriate SSOC that 
includes citation to and discussion of 
all additional evidence and legal 
authority considered, as well as clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


